DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed on 7/6/2022 is acknowledged. Accordingly, claim 1 has been amended and claims 2-20 have been newly added, thus currently claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 9677721. to George et al. hereinafter “George21”. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the same inventive concept.
Instant Application
Conflicting Patent, George21.
Claim 1
A light pipe assembly, comprising: 

a light pipe extending from a proximal end to an opposing distal end and defining 

a surface comprising an emitting portion and an overlay portion, 
the light pipe comprising a material capable of transmitting light with 
a first refractive index; and 
a reflective secondary surface comprising a second refractive index greater than the first refractive index, 
the reflective secondary surface disposed adjacent the overlay portion of the light pipe such that a gap is formed between the reflective secondary surface and the light pipe.
Claim 1
A light pipe assembly, the light pipe assembly comprising: 
a light pipe having a proximal end, an opposing distal end, a length between the proximal end and the distal end, and 
a surface, the surface comprising an emitting portion and an overlay portion, wherein the light pipe is comprised of a material capable of transmitting light with 
a first refractive index; and 
a reflective secondary surface comprising a second refractive index and a width, 

the reflective secondary surface disposed adjacent the overlay portion of the light pipe, separated by a gap therebetween, 

wherein the first refractive index is greater than the refractive index of air, and the second refractive index is greater than the first refractive index, and wherein the reflective secondary surface is disposed adjacent the overlay portion of the light pipe such that an evanescent wave from the light pipe, generated where any of a plurality of light rays traveling through the light pipe is internally reflected at a boundary between the overlay portion and the gap, is propagated from the light pipe, into the gap, to the reflective secondary surface, and back into the light pipe.
Claim 11
A lamp assembly, the lamp assembly comprising: 
a light pipe assembly, comprising: 
a light pipe extending from a proximal end to an opposing distal end and defining 
a surface comprising 
an emitting portion and an overlay portion,
 the light pipe comprising a material capable of transmitting light with a first refractive index; and 






a reflective secondary surface comprising a second refractive index greater than the first refractive index, 
the reflective secondary surface disposed adjacent the overlay portion of the light pipe such that 
a gap is formed between the reflective secondary surface and the light pipe; 
at least one light source disposed adjacent the proximal end of the light pipe and capable of generating 
a plurality of light rays generally directed into the light pipe in a direction of the distal end; 





a housing; and 
a lens disposed adjacent the housing such that the lens and housing substantially surround the at least one light source, 
the light pipe, and the reflective secondary surface.
Claim 15
A lamp assembly, the lamp assembly comprising: 
a light pipe having a proximal end, an opposing distal end, a length between the proximal end and the distal end, and 
a surface, the surface comprising 
an emitting portion and an overlay portion, 
wherein the light pipe is comprised of a material capable of transmitting light with a first refractive index; 
at least one light source disposed adjacent the proximal end of the light pipe and capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the distal end; 
a reflective secondary surface comprising a second refractive index and a width, 

the reflective secondary surface disposed adjacent the overlay portion of the light pipe and separated by 
a gap such that an evanescent wave from the light pipe, generated at any point where any of the plurality of light rays traveling through the light pipe is internally reflected at a boundary between the overlay portion and the gap, is propagated from the light pipe, into the gap, to the reflective secondary surface, and back into the light pipe, wherein the first refractive index is greater than the refractive index of air, and the second refractive index is greater than the first refractive index;
 a housing; and 
a lens, wherein the lens is disposed adjacent the housing such that the lens and housing substantially surround the at least one light source, 
the light pipe, and the reflective secondary surface.


Claims 1, 3, 11, 13, 19 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 17 of U.S. Patent No.11262030. to George et al. hereinafter “George30”. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the same inventive concept.

Instant Application
Conflicting Patent, George30.
Claim 1
A light pipe assembly, comprising: 
a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion, 



the light pipe comprising a material capable of transmitting light with a first refractive index; and 
a reflective secondary surface comprising a second refractive index greater than the first refractive index, 
the reflective secondary surface disposed adjacent the overlay portion of the light pipe such that 

a gap is formed between the reflective secondary surface and the light pipe.

Claim 3
wherein the gap is selected such that the reflective secondary surface can propagate an evanescent wave at a point where any of a plurality of light rays traveling through the light pipe are internally reflected at a boundary between the overlay portion and reflective secondary surface.
Claim 1
A light pipe assembly, comprising: 
a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion 
comprising a plurality of pipe optical elements formed therein and protruding from the surface, 
the light pipe comprising a material capable of transmitting light with a first refractive index; and 
a reflective surface comprising a second refractive index greater than the first refractive index, 
the reflective surface disposed adjacent the overlay portion of the light pipe; 
wherein the reflective surface is disposed adjacent the overlay portion such that 
a gap is formed between the reflective surface and the light pipe, 


the gap selected such that the reflective surface can propagate an evanescent wave at a point where any of a plurality of light rays traveling through the light pipe are internally reflected at a boundary between the overlay portion and reflective surface.


Claim 11
A lamp assembly, the lamp assembly comprising: 
a light pipe assembly, comprising: 
a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion, 


the light pipe comprising a material capable of transmitting light with a first refractive index; and 
a reflective secondary surface comprising a second refractive index greater than the first refractive index, 













the reflective secondary surface disposed adjacent the overlay portion of the light pipe such that a gap is formed between the reflective secondary surface and the light pipe; 
at least one light source disposed adjacent the proximal end of the light pipe and capable of generating 
a plurality of light rays generally directed into the light pipe in a direction of the distal end; 
a housing; and 
a lens disposed adjacent the housing such that the lens and housing substantially surround the at least one light source, the light pipe, and the reflective secondary surface.

Claim 13 
wherein the gap is selected such that the reflective secondary surface can propagate an evanescent wave at a point where any of a plurality of light rays traveling through the light pipe are internally reflected at a boundary between the overlay portion and reflective secondary surface.

Claim 10
A lamp assembly, comprising: 

a light pipe assembly, comprising: 
a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion comprising a plurality of pipe optical elements formed therein and protruding from the surface, 
the light pipe comprising a material capable of transmitting light with a first refractive index; and 
a reflective surface comprising a second refractive index greater than the first refractive index, 
the reflective surface disposed adjacent the overlay portion of the light pipe; 
at least one light source disposed adjacent the proximal end of the light pipe and capable of generating a plurality of light rays generally directed into the light pipe in a direction of the distal end; 
a housing; and 
a lens disposed adjacent the housing such that the lens and housing substantially surround the at least one light source, the light pipe, and the reflective surface; 
wherein the reflective surface is disposed adjacent the overlay portion 
such that a gap is formed between the reflective surface and the light pipe, 
















the gap selected such that the reflective surface can propagate an evanescent wave at a point where any of a plurality of light rays traveling through the light pipe are internally reflected at a boundary between the overlay portion and reflective surface.


Claim 19
A light pipe assembly, comprising: 
a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion, 


the light pipe comprising a material capable of transmitting light with a first refractive index; and 
a reflective secondary surface comprising a second refractive index greater than the first refractive index, 













the reflective secondary surface disposed adjacent the overlay portion of the light pipe such that a gap is formed between the reflective secondary surface and the light pipe; and 
at least one first light source disposed adjacent at least one end of the proximal end and the distal end of the light pipe and capable of generating a plurality of light rays generally directed into the light pipe from the at least one end; 
wherein the reflective secondary surface comprises a material selected from the group consisting of a non-metallic material capable of reflecting light and a dielectric material capable of reflecting light.

Claim 20 
wherein the gap is selected such that the reflective secondary surface can propagate an evanescent wave at a point where any of a plurality of light rays traveling through the light pipe are internally reflected at a boundary between the overlay portion and reflective secondary surface.

Claim 17
A light pipe assembly, comprising: 
a light pipe extending from a proximal end to an opposing distal end and defining a surface comprising an emitting portion and an overlay portion comprising a plurality of pipe optical elements formed therein and protruding from the surface, 
the light pipe comprising a material capable of transmitting light with a first refractive index; and 
a reflective surface comprising a second refractive index greater than the first refractive index, 
the reflective surface disposed adjacent the overlay portion of the light pipe; and at least one first light source disposed adjacent at least one end of the proximal end and the distal end of the light pipe and capable of generating a plurality of light rays generally directed into the light pipe from the at least one end; 
wherein the reflective surface comprises a material selected from the group consisting of a non-metallic material capable of reflecting light and a dielectric material capable of reflecting light; wherein the reflective surface is disposed adjacent the overlay portion such that a gap is formed between the reflective surface and the light pipe, 
















the gap selected such that the reflective surface can propagate an evanescent wave at a point where any of a plurality of light rays traveling through the light pipe are internally reflected at a boundary between the overlay portion and reflective surface.


Claims 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of George21 in view of Goto et al. (US 6095673 A, hereinafter “Goto”).

Regarding claim 2, George21 does not teach wherein the reflective secondary surface comprises of a non-metallic material capable of reflecting light.
Goto teaches a light pipe assembly (light pipe 2, Figures 1 -2), having a light pipe (light guide 4 of light pipe 2, Figures 1 -2) and a reflective secondary surface (opaque section 10 which is reflective, Figure 2 [Col 3, lines 55-57]);
wherein the reflective secondary surface (opaque section 10, Figure 2) comprises of a non-metallic material capable of reflecting light (opaque section 10 is acrylic resin with white pigments or paint to add reflectivity [Col 3, lines 31 -35]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the non -metallic material as taught by Goto into the teachings of George21 because non-metallic materials are easy to form into complex shapes, further reducing the time of manufacturing. One of ordinary skill would have been motivated to make this modification to provide a reflective surface made of a readily available and inexpensive material.

Regarding claim 10, George21 does not teach wherein the overlay portion of the light pipe comprises a cross-sectional area having a first shape and the emitting portion of the light pipe comprises a cross-sectional area having a different, second shape.
Goto teaches a light pipe assembly (light pipe 2, Figures 1 -2), having a light pipe (light guide 4 of light pipe 2, Figures 1 -2) and a reflective secondary surface (opaque section 10 which is reflective, Figure 2 [Col 3, lines 55-57]);
the overlay portion of the light pipe (portion of light guide 4 opposite front side 6, Figure 2) comprising a cross-sectional area having a first shape (portion of light guide 4 opposite front side 6 has a generally circular cross-sectional area as shown, Figure 2) and the emitting portion of the light pipe (front side 6 of light guide 4, Figure 2) comprising a cross-sectional area having a different, second shape (front side 6 has a generally circular cross-sectional area having a larger radius than the cross-sectional area of the portion of light guide 4 opposite front side 6 as shown, Figure 2).
It would have been an obvious matter of design choice to have different cross sections of overlay and light emitting portions as taught by Goto into the teachings of George21, since the applicant has not disclosed that having a specific cross -section solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with similar or different cross sections. In this case, selecting a given cross section would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claims 2, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of George30 in view of Goto.

Regarding claim 2, George30 does not teach wherein the reflective secondary surface comprises of a non-metallic material capable of reflecting light.
Goto teaches a light pipe assembly (light pipe 2, Figures 1 -2), having a light pipe (light guide 4 of light pipe 2, Figures 1 -2) and a reflective secondary surface (opaque section 10 which is reflective, Figure 2 [Col 3, lines 55-57]);
wherein the reflective secondary surface (opaque section 10, Figure 2) comprises of a non-metallic material capable of reflecting light (opaque section 10 is acrylic resin with white pigments or paint to add reflectivity [Col 3, lines 31 -35]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the non -metallic material as taught by Goto into the teachings of George30 because non-metallic materials are easy to form into complex shapes, further reducing the time of manufacturing. One of ordinary skill would have been motivated to make this modification to provide a reflective surface made of a readily available and inexpensive material.

Regarding claim 7, George30 does not teach further comprising: at least one first light source disposed adjacent the proximal end of the light pipe and capable of generating a plurality of light rays generally directed into the light pipe in a direction of the distal end.
Goto teaches a light pipe assembly (light pipe 2, Figures 1 -2), having a light pipe (light guide 4 of light pipe 2, Figures 1 -2) and a reflective secondary surface (opaque section 10 which is reflective, Figure 2 [Col 3, lines 55-57]);
further comprising at least one first light source (light source 20, Figure 1) disposed adjacent the proximal end of the light pipe (light source 20 is disposed adjacent to proximate end 16, Figure 1 ), the at least one light source capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the distal end (light source 20 emits light and directs the light towards remote end 18, Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the light source as taught by Goto into the teachings of George30 in order to better aim light within the light pipe. One of ordinary skill would have been motivated to make this modification to maximize light coupling.

Regarding claim 10, George30 does not teach wherein the overlay portion of the light pipe comprises a cross-sectional area having a first shape and the emitting portion of the light pipe comprises a cross-sectional area having a different, second shape.
Goto teaches a light pipe assembly (light pipe 2, Figures 1 -2), having a light pipe (light guide 4 of light pipe 2, Figures 1 -2) and a reflective secondary surface (opaque section 10 which is reflective, Figure 2 [Col 3, lines 55-57]);
the overlay portion of the light pipe (portion of light guide 4 opposite front side 6, Figure 2) comprising a cross-sectional area having a first shape (portion of light guide 4 opposite front side 6 has a generally circular cross-sectional area as shown, Figure 2) and the emitting portion of the light pipe (front side 6 of light guide 4, Figure 2) comprising a cross-sectional area having a different, second shape (front side 6 has a generally circular cross-sectional area having a larger radius than the cross-sectional area of the portion of light guide 4 opposite front side 6 as shown, Figure 2).
It would have been an obvious matter of design choice to have different cross sections of overlay and light emitting portions as taught by Goto into the teachings of George30, since the applicant has not disclosed that having a specific cross -section solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with similar or different cross sections. In this case, selecting a given cross section would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of George21 in view of in view of Epstein et al. (US 7052168 B2, hereinafter, “Epstein”).

Regarding claim 4, George21 fails to specifically teach the gap being variable along the length of the light pipe.
Epstein teaches a light pipe assembly (light guide 1801 including at least two light sources 1803, 1805, see figure 18) having a light pipe (1801) and a reflective secondary surface (bottom reflector 217) and a gap (see gap, not labeled but clearly seen in fig 18) between the light pipe (1801) and reflective surface (217);
the gap (see gap in fig 18) being variable along the length (length of 1801) of the light pipe (1801).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify George21 to include the gap being variable along the length of the light pipe as taught by Epstein in order to improve the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including a variable gap along the length of the light pipe, the amount of light extracted by the light pipe can be altered as desired by the user. In this way, the gap can be designed as to provide uniform light emission along the entire length of the light pipe or to provide specific regions of illumination as desired by the user. 

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of George30 in view of in view of Epstein.

Regarding claim 4, George30 fails to specifically teach the gap being variable along the length of the light pipe.
Epstein teaches a light pipe assembly (light guide 1801 including at least two light sources 1803, 1805, see figure 18) having a light pipe (1801) and a reflective secondary surface (bottom reflector 217) and a gap (see gap, not labeled but clearly seen in fig 18) between the light pipe (1801) and reflective surface (217);
the gap (see gap in fig 18) being variable along the length (length of 1801) of the light pipe (1801).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify George30 to include the gap being variable along the length of the light pipe as taught by Epstein in order to improve the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including a variable gap along the length of the light pipe, the amount of light extracted by the light pipe can be altered as desired by the user. In this way, the gap can be designed as to provide uniform light emission along the entire length of the light pipe or to provide specific regions of illumination as desired by the user. 

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of George21 in view of in view of Kroll et al. (US 20120092750 A1, hereinafter “Kroll”).

Regarding claim 5, George21 does not teach the width of the reflective secondary surface varying along the length of the light pipe.
Kroll teaches a width of a secondary surface (cladding C, Figure 1) varying along the length of a light pipe (the thickness of cladding C decreases from light entry side to opposite side of waveguide WL, Figure 1 [Paragraph 0123, lines 12-14]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reflective surface of George21 with the teachings of Kroll to improve the light emitting qualities of the device. As the light travels along the length of the light pipe, the intensity of the light diminishes as light is coupled out. One of ordinary skill would have been motivated to make this modification to keep the intensity of the light to be coupled out of a constant level. 

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of George30 in view of in view of Kroll.

Regarding claim 5, George30 does not teach the width of the reflective secondary surface varying along the length of the light pipe.
Kroll teaches a width of a secondary surface (cladding C, Figure 1) varying along the length of a light pipe (the thickness of cladding C decreases from light entry side to opposite side of waveguide WL, Figure 1 [Paragraph 0123, lines 12-14]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reflective surface of George30 with the teachings of Kroll to improve the light emitting qualities of the device. As the light travels along the length of the light pipe, the intensity of the light diminishes as light is coupled out. One of ordinary skill would have been motivated to make this modification to keep the intensity of the light to be coupled out of a constant level. 

Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of George30 in view of in view of Kroll as applied to claims 1 and 5 above, and further in view of  Wendman Mark (US 20090257242 A1, hereinafter, “Wendman”).

Regarding claim 6, George30 does not teach the light pipe comprising a bend. 
Wendman teaches a light pipe (waveguide 821 , Figure 8) comprising a bend (waveguide 821 includes bend section 840, Figure 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the bend as taught by Wendman into the teachings of Goto in order to improve the flexibility of the device. One of ordinary skill would have been motivated to make this modification because by including that the light pipe comprises a bend, the light pipe can be utilized in a wider variety of situations. In the case of using the light pipe to illuminate a vehicle, a straight light pipe could only be used to illuminate flat surfaces on one side of the vehicle. However, by allowing the light pipe to be bent, a single light pipe could be used to wrap around portions of the vehicle, such as a door. In this way, a single light pipe could be utilized in more dynamic ways as desired by the user. 
However, George30 as modified by Wendman fails to specifically teach the reflective secondary surface being narrower at or near the bend than at a location adjacent thereto.
However, by including a bend in the light pipe, the light traveling through the light pipe can be easily coupled out of the light pipe and emitted. Wendman teaches that as the light encounters a bend in the light pipe, the angle of incidence against the interface of the light pipe and the surrounding material changes and light leaks out of the light pipe (Paragraph 0074, lines 9-1 7]). As the width of the reflective secondary surface determines the amount of light emitted by the device, by including that the reflective secondary surface is narrower at the bend, most of the light that is leaked out of the light pipe would be emitted. While a portion of the leaked light could be propagated through the secondary surface to be emitted at a different location, a majority of the light leaked would be emitted around the bend in the light pipe, and at different angles. In this way, less light is needed to be coupled out of the areas adjacent to the bend in order to maintain relatively uniform light emission.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify George30 and Wendman to include the reflective secondary surface being narrower at or near the bend than at a location adjacent thereto, so that the reflective secondary surface being narrower at or near the bend than at a location adjacent thereto include improving the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including that the reflective secondary surface is narrower at the bend than at locations adjacent to the bend, the emitted light can be made more uniform. A bend in the light pipe would allow a relatively large amount of light to leak out of the light pipe at various angles, the amount of light leakage depending on the angle of the bend. As a narrower reflective secondary surface would allow for more light to be emitted at a located rather than being propagated downstream, the light leaked from the bend in the light pipe would be reflected at the bend, rather than propagating through the secondary surface. Due to the angles of the leaked light, the reflected light would be emitted at a wide range of angles. As such, the overall light emitted can be made more uniform by altering the thickness of the reflective secondary surface around the bend. 

Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of George30 in view of in view of Goto, as applied to claims 1 and 7 above , and further in view of Dixon (US 7389020 B2, hereinafter, “Dixon”).

Regarding claim 8, George30 fails to teach the light pipe assembly further comprising at least a second light source disposed adjacent the distal end of the light pipe, the at least one second light source capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end.
Dixon teaches at least one light source disposed adjacent a distal end of a light pipe (light sources 140 and 440 are located at each end 120 and 1 30 of light pipe 110, Figures 20-21), the at least one light source capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end (each light source 140 and 440 produces light and emits the light towards the opposite end of light pipe 110, Figures 20-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify George30 to incorporate the teachings of Dixon and include the light pipe assembly further comprising at least one light source disposed adjacent the distal end of the light pipe, the at least one light source capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end, in order to improve the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including a light source on each end of the light pipe, the uniformity of the emitted light can be improved. As light travels from one end of a light pipe to another, the intensity of the light diminishes due to effects such as out-coupling and energy loss from reflections. 

Regarding claim 9, George30 fails to specifically teach the wherein the at least one light source is a light emitting diode.
Dixon teaches at least one light source being a light emitting diode (light source 140 and 440 can be light emitting diodes [Col 4, lines 29-31]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify George30 to incorporate the teachings of Dixon and include the at least one light source is a light emitting diode, since light emitting diodes can be operated with little need for maintenance. One of ordinary skill would have been motivated to make this modification because light emitting diodes are well-known, readily available components capable of emitting light at low power for long periods of time. Furthermore, due to the size of light emitting diodes, as compared to other light sources such as incandescent lights, the overall device can be made to be relatively small while still providing relatively high intensities of light. 


Claims 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of George30 in view of Goto.

Regarding claim 12, George30 does not teach wherein the reflective secondary surface comprises of a non-metallic material capable of reflecting light.
Goto teaches a light pipe assembly (light pipe 2, Figures 1 -2), having a light pipe (light guide 4 of light pipe 2, Figures 1 -2) and a reflective secondary surface (opaque section 10 which is reflective, Figure 2 [Col 3, lines 55-57]);
wherein the reflective secondary surface (opaque section 1 0, Figure 2) comprises of a non-metallic material capable of reflecting light (opaque section 1 0 is acrylic resin with white pigments or paint to add reflectivity [Col 3, lines 31 -35]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the non -metallic material as taught by Goto into the teachings of George30 because non-metallic materials are easy to form into complex shapes, further reducing the time of manufacturing. One of ordinary skill would have been motivated to make this modification to provide a reflective surface made of a readily available and inexpensive material.

Regarding claim 16, George30 does not teach wherein the overlay portion of the light pipe comprises a cross-sectional area having a first shape and the emitting portion of the light pipe comprises a cross-sectional area having a different, second shape.
Goto teaches the overlay portion of the light pipe (portion of light guide 4 opposite front side 6, Figure 2) comprising a cross-sectional area having a first shape (portion of light guide 4 opposite front side 6 has a generally circular cross-sectional area as shown, Figure 2) and the emitting portion of the light pipe (front side 6 of light guide 4, Figure 2) comprising a cross-sectional area having a different, second shape (front side 6 has a generally circular cross-sectional area having a larger radius than the cross-sectional area of the portion of light guide 4 opposite front side 6 as shown, Figure 2).
It would have been an obvious matter of design choice to have different cross sections of overlay and light emitting portions as taught by Goto into the teachings of George30, since the applicant has not disclosed that having a specific cross -section solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with similar or different cross sections. In this case, selecting a given cross section would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of George30 in view of in view of Epstein.

Regarding claim 14, George30 fails to specifically teach the gap being variable along the length of the light pipe.
Epstein teaches a light pipe assembly (light guide 1801 including at least two light sources 1803, 1805, see figure 18) having a light pipe (1801) and a reflective secondary surface (bottom reflector 217) and a gap (see gap, not labeled but clearly seen in fig 18) between the light pipe (1801) and reflective surface (217);
the gap (see gap in fig 18) being variable along the length (length of 1801) of the light pipe (1801).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify George30 to include the gap being variable along the length of the light pipe as taught by Epstein in order to improve the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including a variable gap along the length of the light pipe, the amount of light extracted by the light pipe can be altered as desired by the user. In this way, the gap can be designed as to provide uniform light emission along the entire length of the light pipe or to provide specific regions of illumination as desired by the user. 

Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of George30 in view of in view of Kroll.

Regarding claim 15, George30 does not teach wherein a width of the reflective secondary surface is wider at or near the distal end than at or near the proximal end of the light pipe.
Kroll teaches wherein a width of a secondary surface (cladding C, Figure 1 ) being wider at or near a distal end than at or near a proximal end of a light pipe (the thickness of cladding C decreases from light entry side to opposite side of waveguide WL, Figure 1 [Paragraph 01 23, lines 1 2-14]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify George30 to incorporate the teachings of Kroll and include the width of the reflective secondary surface being wider at or near the distal end than at or near the proximal end of the light pipe, so as to improve the light emitting qualities of the device. As the light travels along the length of the light pipe, the intensity of the light diminishes as light is coupled out. One of ordinary skill would have been motivated to make this modification to keep the intensity of the light to be coupled out of a constant level.

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of George30 in view of in view of Dixon.

Regarding claim 17, George30 fails to teach the light pipe assembly further comprising at least one additional light source disposed adjacent the adjacent the distal end of the light pipe and capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end.
Dixon teaches at least one additional light source disposed adjacent the adjacent the distal end of the light pipe (light sources 140 and 440 are located at each end 1 20 and 130 of light pipe 1 1 0, Figures 20-21) and capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end (each light source 140 and 440 produces light and emits the light towards the opposite end of light pipe 1 10, Figures 20-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify George30 to incorporate the teachings of Dixon and include the light pipe assembly further comprising at least one light source disposed adjacent the adjacent the distal end of the light pipe and capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end, so as to improve the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including a light source on each end of the light pipe, the uniformity of the emitted light can be improved. As light travels from one end of a light pipe to another, the intensity of the light diminishes due to effects such as out-coupling and energy loss from reflections. 

 Regarding claim 18, George30 fails to specifically teach wherein the at least one light source is a light emitting diode.
Dixon teaches at least one light source is a light emitting diode (light source 140 and 440 can be light emitting diodes [Col 4, lines 29-31]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify George30 to incorporate the teachings of Dixon and include the at least one light source being a light emitting diode, since light emitting diodes can be operated with little need for maintenance. One of ordinary skill would have been motivated to make this modification because light emitting diodes are well-known, readily available components capable of emitting light at low power for long periods of time. Furthermore, due to the size of light emitting diodes, as compared to other light sources such as incandescent lights, the overall device can be made to be relatively small while still providing relatively high intensities of light. 

Claim Objections
Claim 5 is objected to because of the following informalities:
In claim 5, the phrase “the width“ on line 1, should be changed to -- a width  --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the phrase “a reflective secondary surface”, on line 5, is unclear, since there cannot be a secondary surface when a primary surface has not been previously introduced. 
Therefore for purpose of examination the Examiner has interpreted the phrase to mean -- a reflective surface --.

In claims 2-3 and 5-6, are rejected for similar reasons described in the independent claim 1 above, the phrases “reflective secondary surface”, should be changed to -- reflective surface  --. 

In claims 2-10, are rejected as they depend from claim 1.

In claim 11, the phrase “a reflective secondary surface”, on line 6, is unclear, since there cannot be a secondary surface when a primary surface has not been previously introduced. 
Therefore for purpose of examination the Examiner has interpreted the phrase to mean -- a reflective surface --.
In claims 12-13 and 15, are rejected for similar reasons described in the independent claim 11 above, the phrases “reflective secondary surface”, should be changed to -- reflective surface  --. 

In claims 12-18, are rejected as they depend from claim 11.

In claim 19, the phrase “a reflective secondary surface”, on line 5, is unclear, since there cannot be a secondary surface when a primary surface has not been previously introduced. 
Therefore for purpose of examination the Examiner has interpreted the phrase to mean -- a reflective surface --.

In claim 20, for similar reasons described in the independent claim 19 above, the phrase “reflective secondary surface”, should be changed to -- reflective surface  --, and because claim 20 directly depends from claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 7, 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto in view of Hata Michiru (US 6597834 B1, hereinafter “Hata”).

Regarding claim 1, Goto teaches a light pipe assembly (light pipe 2, Figures 1 -2), comprising:
  a light pipe (light guide 4 of light pipe 2, Figures 1 -2) extending from a proximal end (proximate end 16, Figure 1) to an opposing distal end (remote end 1 8, Figure 1) and defining a surface (light guide 4 of light pipe 2 has a surface, as shown, Figure 2) comprising an emitting portion (front side 6 of light guide 4 emits light, Figure 2 [Col 3, lines 54-55]) and an overlay portion (portion of light guide 4 opposite to front side 6 and covered by opaque section 1 0, Figure 2), the light pipe comprising a material capable of transmitting light with a first refractive index (light guide 4 is made of acrylic resin which is capable of transmitting light and has a specific refractive index [Col 3, lines 29-31]); and 
a reflective secondary surface (opaque section 10 which is reflective, Figure 2 [Col 3, lines 55-57]) comprising a second refractive index (opaque section 10 is made of acrylic resin and has a specific refractive index [Col 3, lines 29-31]), the reflective secondary surface (opaque section 10, Figure 2) is disposed adjacent the overlay portion of the light pipe (opaque section 1 0 is disposed opposite to front side 6 of light guide 4, Figure 2), such that a gap (air gap 8, see fig 2) is formed between the reflective secondary surface (10) and the light pipe (4).

Goto fails to teach the second refractive index is greater than the first refractive index.
Hata teaches a light pipe assembly (optical fiber 1 00, Figure 2), the light pipe assembly having a light pipe (core 1 , Figure 2) having a material capable of transmitting light with a first refractive index (core 1 is made of a material capable of propagating light and has a refractive index of between 1 .4 and 2.0 [Col 4, lines 2-7]); and a reflective secondary surface (first light extracting element 2 which is a reflective element, Figure 2 [Col 5, lines 5-1 2]) comprising a second refractive index (light extracting element 2 is a resin having a specific refractive index [Col 5, lines 27-33]);
the second refractive index is greater than the first refractive index (light extracting element 2 has a refractive index higher than the core [Col 5, lines 27-33]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goto to incorporate the teachings of Hata and include the second refractive index is greater than the first refractive index in order to improve the reflectiveness of the secondary surface. One of ordinary skill would have been motivated to make this modification so that light traveling through the secondary surface will be totally reflected at relatively small angles, preventing light from escaping the secondary surface on the side not including the light pipe. Additionally, including that the second refractive index is greater than the first refractive index would be an obvious combination of prior art elements according to known methods to yield predictable results KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1 385, 1 395-97 (2007).

Regarding claim 2, Goto teaches wherein the reflective secondary surface (opaque section 1 0, Figure 2) comprises of a non-metallic material capable of reflecting light (opaque section 1 0 is acrylic resin with white pigments or paint to add reflectivity [Col 3, lines 31 -35]).

Regarding claim 7, Goto teaches further comprising at least one first light source (light source 20, Figure 1) disposed adjacent the proximal end of the light pipe (light source 20 is disposed adjacent to proximate end 16, Figure 1 ), the at least one light source capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the distal end (light source 20 emits light and directs the light towards remote end 18, Figure 1).

Regarding claim 10, Goto teaches the overlay portion of the light pipe (portion of light guide 4 opposite front side 6, Figure 2) comprising a cross-sectional area having a first shape (portion of light guide 4 opposite front side 6 has a generally circular cross-sectional area as shown, Figure 2) and the emitting portion of the light pipe (front side 6 of light guide 4, Figure 2) comprising a cross-sectional area having a different, second shape (front side 6 has a generally circular cross-sectional area having a larger radius than the cross-sectional area of the portion of light guide 4 opposite front side 6 as shown, Figure 2).

Regarding claim 19, Goto teaches a light pipe assembly (light pipe 2, Figures 1 -2), comprising:
  a light pipe (light guide 4 of light pipe 2, Figures 1 -2) extending from a proximal end (proximate end 16, Figure 1) to an opposing distal end (remote end 1 8, Figure 1) and defining a surface (light guide 4 of light pipe 2 has a surface, as shown, Figure 2) comprising an emitting portion (front side 6 of light guide 4 emits light, Figure 2 [Col 3, lines 54-55]) and an overlay portion (portion of light guide 4 opposite to front side 6 and covered by opaque section 1 0, Figure 2), the light pipe comprising a material capable of transmitting light with a first refractive index (light guide 4 is made of acrylic resin which is capable of transmitting light and has a specific refractive index [Col 3, lines 29-31]); and 
a reflective secondary surface (opaque section 1 0 which is reflective, Figure 2 [Col 3, lines 55-57]) comprising a second refractive index (opaque section 10 is made of acrylic resin and has a specific refractive index [Col 3, lines 29-31]), the reflective secondary surface (opaque section 10, Figure 2) is disposed adjacent the overlay portion of the light pipe (opaque section 10 is disposed opposite to front side 6 of light guide 4, Figure 2); and
at least one first light source (light source 20, Figure 1) disposed adjacent the proximal end and the distal end of the light pipe (light source 20 is disposed adjacent to proximate end 16, Figure 1 ) and capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the distal end (light source 20 emits light and directs the light towards remote end 1 8, Figure 1 );
wherein the reflective secondary surface (opaque section 1 0, Figure 2) comprises a material selected from the group consisting of a non-metallic material capable of reflecting light and a dielectric material (opaque section 1 0 is made of acrylic resin [Col 3, lines 29-31]) capable of reflecting light (opaque section 1 0 is reflective, Figure 2 [Col 3, lines 55-57]).

Goto fails to teach the second refractive index is greater than the first refractive index.
Hata teaches a light pipe assembly (optical fiber 1 00, Figure 2), the light pipe assembly having a light pipe (core 1 , Figure 2) having a material capable of transmitting light with a first refractive index (core 1 is made of a material capable of propagating light and has a refractive index of between 1 .4 and 2.0 [Col 4, lines 2-7]); and a reflective secondary surface (first light extracting element 2 which is a reflective element, Figure 2 [Col 5, lines 5-1 2]) comprising a second refractive index (light extracting element 2 is a resin having a specific refractive index [Col 5, lines 27-33]);
the second refractive index is greater than the first refractive index (light extracting element 2 has a refractive index higher than the core [Col 5, lines 27-33]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goto to incorporate the teachings of Hata and include the second refractive index is greater than the first refractive index in order to improve the reflectiveness of the secondary surface. One of ordinary skill would have been motivated to make this modification so that light traveling through the secondary surface will be totally reflected at relatively small angles, preventing light from escaping the secondary surface on the side not including the light pipe. Additionally, including that the second refractive index is greater than the first refractive index would be an obvious combination of prior art elements according to known methods to yield predictable results KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1 385, 1 395-97 (2007).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto in view of Hata as applied to claim 1 above, and further in view of Epstein.

Regarding claim 4, Goto fails to specifically teach the gap being variable along the length of the light pipe.
Epstein teaches a light pipe assembly (light guide 1801 including at least two light sources 1803, 1805, see figure 18) having a light pipe (1801) and a reflective secondary surface (bottom reflector 217) and a gap (see gap, not labeled but clearly seen in fig 18) between the light pipe (1801) and reflective surface (217);
the gap (see gap in fig 18) being variable along the length (length of 1801) of the light pipe (1801).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goto to include the gap being variable along the length of the light pipe as taught by Epstein in order to improve the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including a variable gap along the length of the light pipe, the amount of light extracted by the light pipe can be altered as desired by the user. In this way, the gap can be designed as to provide uniform light emission along the entire length of the light pipe or to provide specific regions of illumination as desired by the user. Additionally, including that the gap is variable along the length of the light pipe would be an obvious simple substitution of one known element for another to obtain predictable results KSR International Co. v. Teleflex Inc., 550 U.S.   82 USPQ2d 1385, 1395-97 (2007).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto in view of Hata as applied to claim 1 above, and further in view of Wendman.

Regarding claim 6, Goto does not teach the light pipe comprising a bend. 
Wendman teaches a light pipe (waveguide 821 , Figure 8) comprising a bend (waveguide 821 includes bend section 840, Figure 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the bend as taught by Wendman into the teachings of Goto in order to improve the flexibility of the device. One of ordinary skill would have been motivated to make this modification because by including that the light pipe comprises a bend, the light pipe can be utilized in a wider variety of situations. In the case of using the light pipe to illuminate a vehicle, a straight light pipe could only be used to illuminate flat surfaces on one side of the vehicle. However, by allowing the light pipe to be bent, a single light pipe could be used to wrap around portions of the vehicle, such as a door. In this way, a single light pipe could be utilized in more dynamic ways as desired by the user. Additionally, including that the light pipe comprises a bend would be an obvious simple substitution of one known element for another to obtain predictable results KSR International Co. v. Teleflex Inc., 550 U.S.   82 USPQ2d 1385, 1395-97 (2007).
However, Goto as modified by Wendman fails to specifically teach the reflective secondary surface being narrower at or near the bend than at a location adjacent thereto.
However, by including a bend in the light pipe, the light traveling through the light pipe can be easily coupled out of the light pipe and emitted. Wendman teaches that as the light encounters a bend in the light pipe, the angle of incidence against the interface of the light pipe and the surrounding material changes and light leaks out of the light pipe (Paragraph 0074, lines 9-1 7]). As the width of the reflective secondary surface determines the amount of light emitted by the device, by including that the reflective secondary surface is narrower at the bend, most of the light that is leaked out of the light pipe would be emitted. While a portion of the leaked light could be propagated through the secondary surface to be emitted at a different location, a majority of the light leaked would be emitted around the bend in the light pipe, and at different angles. In this way, less light is needed to be coupled out of the areas adjacent to the bend in order to maintain relatively uniform light emission.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goto and Wendman to include the reflective secondary surface being narrower at or near the bend than at a location adjacent thereto, so that the reflective secondary surface being narrower at or near the bend than at a location adjacent thereto include improving the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including that the reflective secondary surface is narrower at the bend than at locations adjacent to the bend, the emitted light can be made more uniform. A bend in the light pipe would allow a relatively large amount of light to leak out of the light pipe at various angles, the amount of light leakage depending on the angle of the bend. As a narrower reflective secondary surface would allow for more light to be emitted at a located rather than being propagated downstream, the light leaked from the bend in the light pipe would be reflected at the bend, rather than propagating through the secondary surface. Due to the angles of the leaked light, the reflected light would be emitted at a wide range of angles. As such, the overall light emitted can be made more uniform by altering the thickness of the reflective secondary surface around the bend. 

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto in view of Hata as applied to claims 1 and 7 above, and further in view of Dixon.

Regarding claim 8, Goto fails to teach the light pipe assembly further comprising at least a second light source disposed adjacent the distal end of the light pipe, the at least one second light source capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end.
Dixon teaches at least one light source disposed adjacent a distal end of a light pipe (light sources 140 and 440 are located at each end 120 and 1 30 of light pipe 110, Figures 20-21), the at least one light source capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end (each light source 140 and 440 produces light and emits the light towards the opposite end of light pipe 110, Figures 20-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goto to incorporate the teachings of Dixon and include the light pipe assembly further comprising at least one light source disposed adjacent the distal end of the light pipe, the at least one light source capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end, in order to improve the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including a light source on each end of the light pipe, the uniformity of the emitted light can be improved. As light travels from one end of a light pipe to another, the intensity of the light diminishes due to effects such as out-coupling and energy loss from reflections. 

Regarding claim 9, Goto fails to specifically teach the wherein the at least one light source is a light emitting diode.
Dixon teaches at least one light source being a light emitting diode (light source 140 and 440 can be light emitting diodes [Col 4, lines 29-31]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goto to incorporate the teachings of Dixon and include the at least one light source is a light emitting diode, since light emitting diodes can be operated with little need for maintenance. One of ordinary skill would have been motivated to make this modification because light emitting diodes are well-known, readily available components capable of emitting light at low power for long periods of time. Furthermore, due to the size of light emitting diodes, as compared to other light sources such as incandescent lights, the overall device can be made to be relatively small while still providing relatively high intensities of light. 

Claims 11-12 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto in view of Hata, Dixon.

Regarding claim 11, Goto teaches a lamp assembly (light pipe 2, Figures 1 -2), comprising:
a light assembly (light guide 4 and opaque section 10), comprising:
 a light pipe (light guide 4 of light pipe 2, Figures 1 -2) extending from a proximal end (proximate end 16, Figure 1) to an opposing distal end (remote end 1 8, Figure 1 ) and defining a surface (light guide 4 of light pipe 2 has a surface, as shown, Figure 2) comprising an emitting portion (front side 6 of light guide 4 emits light, Figure 2 [Col 3, lines 54-55]) and an overlay portion (portion of light guide 4 opposite to front side 6 and covered by opaque section 1 0, Figure 2), the light pipe is comprised of a material capable of transmitting light with a first refractive index (light guide 4 is made of acrylic resin which is capable of transmitting light and has a specific refractive index [Col 3, lines 29-31]); and
a reflective secondary surface (opaque section 10 which is reflective, Figure 2 [Col 3, lines 55-57]) comprising a second refractive index (opaque section 10 is made of acrylic resin and has a specific refractive index [Col 3, lines 29-31]), the reflective secondary surface disposed adjacent the overlay portion of the light pipe (opaque section 1 0 is opposite to front side 6 of light guide 4, Figure 2) of the light pipe;
at least one light source (light source 20, Figure 1) disposed adjacent the proximal end of the light pipe (light source 20 is disposed adjacent to proximate end 1 6, Figure 1 ) and capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the distal end (light source 20 emits light and directs the light towards remote end 1 8, Figure 1);  
a housing (wall 42 and lamp body 28 and end cap 30 of light source 20, Figures 1 -4) which surrounds the at least one light source (lamp body 28 and end cap 30 surrounds bulb 22 of light source 20, Figures 3-4), the light pipe, and the reflective secondary surface (wall 42 surrounds light guide 4 and opaque section 1 0, Figure 1 -2).

Goto fails to teach the second refractive index is greater than the first refractive index.
Hata teaches a light pipe assembly (optical fiber 1 00, Figure 2), the light pipe assembly having a light pipe (core 1 , Figure 2) having a material capable of transmitting light with a first refractive index (core 1 is made of a material capable of propagating light and has a refractive index of between 1 .4 and 2.0 [Col 4, lines 2-7]); and a reflective secondary surface (first light extracting element 2 which is a reflective element, Figure 2 [Col 5, lines 5-1 2]) comprising a second refractive index (light extracting element 2 is a resin having a specific refractive index [Col 5, lines 27-33]);
the second refractive index is greater than the first refractive index (light extracting element 2 has a refractive index higher than the core [Col 5, lines 27-33]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goto to incorporate the teachings of Hata and include the second refractive index is greater than the first refractive index in order to improve the reflectiveness of the secondary surface. One of ordinary skill would have been motivated to make this modification so that light traveling through the secondary surface will be totally reflected at relatively small angles, preventing light from escaping the secondary surface on the side not including the light pipe. Additionally, including that the second refractive index is greater than the first refractive index would be an obvious combination of prior art elements according to known methods to yield predictable results KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1 385, 1 395-97 (2007).

Goto as modified by Hata fails to teach a lens, wherein the lens is disposed adjacent the housing such that the lens and housing substantially surround the at least one light source, the light pipe, and the reflective secondary surface.
Dixon teaches a lamp assembly (light pipe assembly 1 00, Figure 14), the lamp assembly including a light pipe (light pipe 1 1 0, Figure 14) having a proximal end (end 120, Figure 14), an opposing distal end (end 1 30, Figure 14), a length between the proximal end and the distal end (light pipe 1 1 0 has a length between ends 1 20 and 1 30, Figure 14); ii. at least one light source (light source 140, Figure 14) disposed adjacent the proximal end of the light pipe (light source 140 is disposed on end 1 20, Figure 14) and capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the distal end (light source 140 emits light directed towards end 1 30, Figure 14); and  a lens (supplemental lens 230, Figure 14), 
wherein the lens is disposed such that the lens substantially surround the light pipe (lens 230 is configured to encapsulate the light pipe 1 10, Figure 14 [Col 8, lines 12-16]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goto as modified by Hata to incorporate the teachings of Dixon and include a lens, wherein the lens is disposed adjacent the housing such that the lens and housing substantially surround the at least one light source, the light pipe, and the reflective secondary surface, in order to improve the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including a lens surrounding the light pipe, the light emitted by the light pipe can be modified as desired by the user. Depending on the type of lens used, the light emitted by the light pipe can be further diffused to create even more uniform light, or the light can be collected to narrow the light emission to a smaller area. In this way, the light emitted by the device can be utilized as desired by the user. 

Regarding claim 12, Goto teaches the reflective secondary surface (opaque section 1 0, Figure 2) being comprised of a non-metallic material capable of reflecting light (opaque section 10 is acrylic resin with white pigments or paint to add reflectivity [Col 3, lines 31 -35]).

Regarding claim 16, Goto teaches the overlay portion of the light pipe (portion of light guide 4 opposite front side 6, Figure 2) comprising a cross-sectional area having a first shape (portion of light guide 4 opposite front side 6 has a generally circular cross-sectional area as shown, Figure 2) and the emitting portion of the light pipe (front side 6 of light guide 4, Figure 2) comprising a cross-sectional area having a different, second shape (front side 6 has a generally circular cross-sectional area having a larger radius than the cross-sectional area of the portion of light guide 4 opposite front side 6 as shown, Figure 2).

Regarding claim 17, Goto fails to teach the light pipe assembly further comprising at least one additional light source disposed adjacent the adjacent the distal end of the light pipe and capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end.
Dixon teaches at least one additional light source disposed adjacent the adjacent the distal end of the light pipe (light sources 140 and 440 are located at each end 1 20 and 130 of light pipe 1 1 0, Figures 20-21) and capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end (each light source 140 and 440 produces light and emits the light towards the opposite end of light pipe 1 10, Figures 20-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goto to incorporate the teachings of Dixon and include the light pipe assembly further comprising at least one light source disposed adjacent the adjacent the distal end of the light pipe and capable of generating a plurality of light rays, wherein the plurality of light rays are generally directed into the light pipe in the direction of the proximal end, so as to improve the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including a light source on each end of the light pipe, the uniformity of the emitted light can be improved. As light travels from one end of a light pipe to another, the intensity of the light diminishes due to effects such as out-coupling and energy loss from reflections. 

 Regarding claim 18, Goto fails to specifically teach wherein the at least one light source is a light emitting diode.
Dixon teaches at least one light source is a light emitting diode (light source 140 and 440 can be light emitting diodes [Col 4, lines 29-31]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goto to incorporate the teachings of Dixon and include the at least one light source being a light emitting diode, since light emitting diodes can be operated with little need for maintenance. One of ordinary skill would have been motivated to make this modification because light emitting diodes are well-known, readily available components capable of emitting light at low power for long periods of time. Furthermore, due to the size of light emitting diodes, as compared to other light sources such as incandescent lights, the overall device can be made to be relatively small while still providing relatively high intensities of light. 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto in view of Hata and Dixon as applied to claim 11 above, and further in view of Epstein.

Regarding claim 14, Goto fails to specifically teach the gap being variable along the length of the light pipe.
Epstein teaches a light pipe assembly (light guide 1801 including at least two light sources 1803, 1805, see figure 18) having a light pipe (1801) and a reflective secondary surface (bottom reflector 217) and a gap (see gap, not labeled but clearly seen in fig 18) between the light pipe (1801) and reflective surface (217);
the gap (see gap in fig 18) being variable along the length (length of 1801) of the light pipe (1801).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goto to include the gap being variable along the length of the light pipe as taught by Epstein in order to improve the light emitting qualities of the device. One of ordinary skill would have been motivated to make this modification because by including a variable gap along the length of the light pipe, the amount of light extracted by the light pipe can be altered as desired by the user. In this way, the gap can be designed as to provide uniform light emission along the entire length of the light pipe or to provide specific regions of illumination as desired by the user. Additionally, including that the gap is variable along the length of the light pipe would be an obvious simple substitution of one known element for another to obtain predictable results KSR International Co. v. Teleflex Inc., 550 U.S.   82 USPQ2d 1385, 1395-97 (2007).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto in view of Hata as applied to claim 1 above, and further in view of Kroll.

Regarding claim 5, Goto does not teach wherein teach the width of the reflective secondary surface varying along the length of the light pipe.
Kroll teaches a width of a secondary surface (cladding C, Figure 1 ) varying along the length of a light pipe (the thickness of cladding C decreases from light entry side to opposite side of waveguide WL, Figure 1 [Paragraph 0123, lines 12-14]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reflective surface of George30 with the teachings of Kroll to improve the light emitting qualities of the device. As the light travels along the length of the light pipe, the intensity of the light diminishes as light is coupled out. One of ordinary skill would have been motivated to make this modification to keep the intensity of the light to be coupled out of a constant level. 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto in view of Hata and Dixon as applied to claim 11 above, and further in view of Kroll.

Regarding claim 15, Goto does not teach wherein a width of the reflective secondary surface is wider  at or near the distal end than at or near the proximal end of the light pipe.
Kroll teaches wherein a width of a secondary surface (cladding C, Figure 1 ) being wider at or near a distal end than at or near a proximal end of a light pipe (the thickness of cladding C decreases from light entry side to opposite side of waveguide WL, Figure 1 [Paragraph 01 23, lines 1 2-14]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goto as modified by Hata to incorporate the teachings of Kroll and include the width of the reflective secondary surface being wider at or near the distal end than at or near the proximal end of the light pipe, so as to improve the light emitting qualities of the device. As the light travels along the length of the light pipe, the intensity of the light diminishes as light is coupled out. One of ordinary skill would have been motivated to make this modification to keep the intensity of the light to be coupled out of a constant level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875